 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11

12    JAVIER MENDOZA on behalf of himself and
      all other similarly situated employees,        Case No. 5:19-cv-01485-SVK
13
                     Plaintiff,                      [PROPOSED] ORDER RE: ANTICIPATED
14                                                   SETTLEMENT AND MOTION FOR
               v.                                    PRELIMINARY APPROVAL OF CLASS
15                                                   AND PAGA SETTLEMENT
      NATIONAL VISION, INC.; and DOES 1 to
16    100, inclusive,
                                                     Action Filed:   November 13, 2018
17                   Defendants.                     FAC Filed:      January 22, 2019
                                                     Removal:        March 21, 2019
18                                                   SAC Filed:      July 22, 2019

19

20

21

22

23

24

25

26

27

28
                                                 1
                                          [PROPOSED] ORDER
     62432291v.1
 1                                             [PROPOSED] ORDER
 2            The Court reviewed the parties Stipulation and [Proposed] Order re: Anticipated Settlement and

 3   Motion for Preliminary Approval of Class and PAGA Settlement. After participating in a full-day

 4   mediation on February 19, 2020, the Parties agreed on a settlement in principle and are finalizing the

 5   terms of their agreement. The Parties are preparing a long-form settlement agreement, pursuant to the

 6   terms agreed upon at mediation, and requested that the Court allow additional time for the Parties to

 7   finalize their settlement and move for preliminary approval. The Court finds good cause to grant the

 8   requested relief, and the Court ORDERS as follows:

 9                 1. Plaintiff shall file his Third Amended Complaint on or before May 8, 2020 and

10                    Defendant is relieved of its obligation to respond while preserving all defenses and the

11                    right to later respond should the proposed class settlement not be approved by the Court;

12                 2. Plaintiff shall notice the hearing on his Motion for Preliminary Approval of Class and

13                    PAGA Settlement to be heard on May 19, 2020, at 10:00 a.m. in Courtroom 6; and

14                 3. Should the Court deny Plaintiff’s motion for preliminary approval of the proposed class

15                    settlement on either a motion for preliminary or final approval, and should the parties not

16                    submit a further motion for approval of a revised class settlement in response to such

17                    order, Defendant will have 21 days from the date of such order denying approval to

18                    respond to the Third Amended Complaint.

19

20            IT IS SO ORDERED.

21

22
     DATED: March 13, 2020
23

24                                                             By:
                                                                     JUDGE SUSAN VAN KEULEN
25                                                                   UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                           2
                                                 [PROPOSED] ORDER
     62432291v.1
